Order entered February 6, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-17-00161-CV

SKY GROUP, LLC, WILLIE JAMES HAYNES, II, AND BRITA MICHELLE HAYNES,
                             Appellants

                                                V.

     VEGA STREET 1, LLC, VEGA STREET 2, LLC, AND VEGA STREET 3, LLC,
                                Appellees

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-06391

                                            ORDER
       After reviewing the record in this appeal, the Court notified the parties that it questioned

whether the judgment in this case is final. Appellants and appellees each filed a letter brief

addressing the jurisdictional issue. Appellants argued the trial court’s judgment was not final

because it failed to dispose of all of appellees’ claims. Appellees asserted the judgment was final

because they “intended to and did abandon their claim for common law fraud and their claim for

exemplary damages under common law conversion of property,” their intent was to obtain a final

judgment, and the trial court’s judgment reflects its intent to render a final, appealable order. In

the alternative, appellees requested that, rather than dismissing this appeal, the Court abate the

appeal to allow the trial court to either clarify “the Final Summary Judgment was indeed a final
order,” or enter an “order of nonsuit as to Appellees’ claims for common law fraud and

exemplary damages under common law conversion of property.”

       On the Court’s own motion, we ABATE this appeal for a period of thirty days to allow

the trial court and the parties to take any steps they deem necessary to ensure there is a final

judgment in this case. We ORDER appellees to file by March 9, 2018, a supplemental clerk’s

record containing any additional orders by the trial court, and either a reporter’s record of any

hearing held by the trial court or a notice to this Court that the trial court did not hold a hearing.

We further ORDER that this appeal will be automatically reinstated on the earlier of (1) the date

of filing of the supplemental clerk’s record and either the reporter’s record of any hearing held

by the trial court or a notice to this Court that the trial court did not hold a hearing, or (2) March

9, 2018.




                                                      /s/     ELIZABETH LANG-MIERS
                                                              PRESIDING JUSTICE